IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-11297
                           Summary Calendar



KEITH ANDRE WILSON,

                                           Plaintiff-Appellant,

versus

RICHARD DILL; GENNIFER FRISH,
also known as, Gennifer Frisk,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:97-CV-281
                       --------------------
                           June 14, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges

PER CURIAM:*

     Keith Wilson (Texas prisoner #755744) appeals the district

court’s dismissal of his civil rights action brought under 42

U.S.C. § 1983.    In connection with his appeal, Wilson has filed a

motion to amend his original complaint and a motion for a jury

trial.   Wilson’s motions are DENIED.

     The district court dismissed Wilson’s claims as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).     On appeal, Wilson does not

brief all of the claims that he raised below.    Accordingly, we


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11297
                                 -2-

address only the claims briefed by Wilson as he has abandoned the

rest.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Wilson first contends that he was denied indigent writing

supplies while in solitary confinement in retaliation for a

prison grievance he had filed.    Although Wilson submitted written

documentation indicating that he was denied indigent writing

supplies, that evidence does not indicate that he was denied

supplies in retaliation for the filing of a prison grievance.

Rather, it indicates that he was denied writing supplies because

he was not, in fact, indigent at the time and was not on

commissary restriction.    Accordingly, his retaliation claim lacks

both legal and factual support.    See Jones v. Greninger, 188 F.3d

322, 324-25 (5th Cir. 1999).

     Wilson next contends that his due-process rights were

violated because he was placed in institutional lockdown without

being charged with a violation of a disciplinary rule and without

a hearing.    He maintains that his placement in institutional

lockdown was the result of retaliation and racial discrimination.

Wilson, however, acknowledged in the district court that he was a

medium-custody inmate at the time and that all medium-custody

inmates were placed in the lockdown.    Accordingly, he has not

shown that his placement in institutional lockdown was the result

of a retaliatory or discriminatory motive.    See Jones, 188 F.3d

at 324-25; Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995).

Moreover, as the district court concluded, Wilson has not shown

that his due-process rights were violated because his placement
                             No. 99-11297
                                  -3-

in institutional lockdown, without more, did not implicate a

constitutionally cognizable liberty interest.     See Luken v.

Scott, 71 F.3d 192, 193 (5th Cir. 1995).

     Wilson also argues that the defendants failed to return a

prison grievance pertaining to his placement in institutional

lockdown.    He maintains that the defendants acted in retaliation

for his initial filing of the grievance and effectively

obstructed his First Amendment right to seek redress through the

prison grievance system.    Wilson, however, fails to identify any

particular defendant responsible for the unreturned grievance.

See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983)

(“Personal involvement is an essential element of a civil rights

cause of action”).    His allegations fail to state a valid

retaliation claim because they are wholly conclusional and

indicate nothing more than a personal belief that he was the

victim of retaliation.     See Jones, 188 F.3d at 324-25.

     Finally, Wilson maintains for the first time on appeal that

the defendants retaliated against him by interfering with the

routing of a letter he mailed to the Federal Bureau of

Investigation and by placing counterfeit United States Postal

Service notations on the letter.    Wilson, however, did not

present the instant allegation as a federal claim in the district

court.    Accordingly, he cannot raise it for the first time on

appeal.    See Kerr v. Lyford, 171 F.3d 330, 338-39 (5th Cir.

1999).

     The district court did not abuse its discretion in

dismissing Wilson’s complaint as frivolous.     See Siglar v.
                            No. 99-11297
                                 -4-

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).    Wilson’s appeal is

likewise frivolous and is therefore DISMISSED.    See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2.   The

dismissal of Wilson’s complaint as frivolous and the dismissal of

this appeal as frivolous each count as a strike for purposes of

28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-

87 (5th Cir. 1996).    We caution Wilson that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED; § 1915(g) WARNING ISSUED.